DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on the application filed on September 14th, 2018 (US application 62/731,422). Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.




Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated September 16th, 2019 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-17) in the reply filed on August 25th, 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Regarding claim 1, the combination of the limitations “formulating an elastomer . . . at a surface of the substrate” and “laminating the elastomer to the substrate” are unclear and render the claim indefinite. Specifically, it would appear that forming the elastomer at a surface of the substrate is itself a lamination step, as the elastomer and substrate would be joined at that point, so it is unclear what actual step is performed during the “laminating” step. Accordingly, for the purpose of examining the claims currently pending, these limitations will be interpreted to mean “formulating an elastomer . . . that is attached to a substrate” collectively. 
Regarding claim 5, the limitation “incorporating a colored dye or broadband absorption dopant into the elastomer” is unclear and renders the claim indefinite. Specifically, it is unclear if this is intended to mean a second dopant is incorporated into the elastomer or if this is intended to mean the specific type of dopant from claim 1 is a colored dye or broadband absorption dopant. Accordingly, for the purpose of examining the claims currently pending, this limitation will be interpreted to mean “the dopant and elastomer exist”. 
Regarding claim 6, the limitation “incorporating a dopant with refractive index substantially different from the elastomer” is unclear and renders the claim indefinite. Specifically, it is unclear if this is the same dopant from claim 1 or intended to be a second dopant, and “substantially” is a relative term. How different does the refractive index have to be to qualify as “substantially different”? Accordingly, for the purpose of examining the claims currently pending this limitation will be interpreted to mean “the dopant and elastomer exist”. 
Regarding claim 7, the limitation “incorporating a dopant with varying concentration through a thickness of the elastomer” is unclear and renders the claim indefinite. Specifically, it is unclear if this is intended to be the dopant of claim 1 or a second dopant. Accordingly, for the purpose of examining the claims currently pending this limitation will be interpreted to mean “the dopant and elastomer exist”.
Regarding claim 11, the limitation “processing the polymeric layer” is unclear and renders the claim indefinite. Specifically, it is unclear what exactly “processing” means here as it can mean a variety of things. Accordingly, for the purpose of examining the claims currently pending, this limitation will be interpreted to mean “the polymeric layer exists”. 
Regarding claim 14, the limitation “wherein the absorbing filler includes a dopant with refractive index substantially different from the elastomer” is unclear and renders the claim indefinite. Specifically, “substantially” is a relative term. How different does the refractive index have to be to qualify as “substantially different”? Accordingly, for the purpose of examining the claims currently pending this limitation will be interpreted to mean “the dopant and elastomer exist”. 
Regarding claim 17, the limitation “processing the polymeric layer and substrate” is unclear and renders the claim indefinite. Specifically, it is unclear what exactly “processing” means here as it can mean a variety of things. Accordingly, for the purpose of examining the claims currently pending, this limitation will be interpreted to mean “the polymeric layer exists”.

Regarding claims 2-4, 8-10, 12, 13, 15, and 16, these claims depend on a rejected base claim and are therefore rejected for at least the reasons stated supra. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 5-8, 11, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 5,925,500).
Regarding claim 1, Yang teaches a method comprising: 
	depositing a photosensitive material onto a substrate having an index of refraction (See, e.g., the photocurable layer described in claim 1 which is deposited on photocurable overcoat layer described in claim 4); 
	formulating an elastomer with a refractive index at a surface of the substrate (See, e.g., the ultra-violet radiation absorbing layer described in claim 1); 
	incorporating an absorptive dopant into the elastomer to absorb specific wavelengths across an optical spectrum (See, e.g., the dopant described in claim 1); 
	laminating the elastomer to the substrate (Note this limitation is met in light of the 112 rejection above); 
	modifying, using a recording light, properties of the photosensitive material, wherein a portion of the recording light not absorbed by the photosensitive material is absorbed into the elastomer (See, e.g., steps b and c in claim 1 which explain this, and note that some of this light is necessarily absorbed by the dopant of the elastomer).
	Yang lacks an explicit disclosure wherein the elastomer’s refractive index matches the refractive index of the substrate to suppress Fresnel reflections. 
	However, the refractive index of the elastomer corresponds to a result-effective variable, i.e., a variable which achieves a recognized result, in the instant case the refractive index of the elastomer directly impacts reflection in the device. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elastomer to have a refractive index matching the cited substrate above, for the purpose of optimizing how the device interacts with light. Note that as modified, Fresnel reflections are necessarily suppressed as the refractive indices match. 
Regarding claim 2, Yang teaches the method set forth above and further teaches wherein the absorptive dopant includes nanoparticles or a dye or pigments (See, e.g., column 5 line 47 to column 6 line 14 which explain that a dye can be used as the dopant).
Regarding claim 3, Yang teaches the method set forth above and further teaches wherein the absorptive dopant includes titanium dioxide, carbon black, chromophores, or photochromic materials (Note that when a dye is used this limitation is met as dyes are chromophores).
Regarding claim 5, Yang teaches the method set forth above and further teaches incorporating a colored dye or broadband absorption dopant into the elastomer (Note this limitation is met in light of the 112 rejection above).
Regarding claim 6, Yang teaches the method set forth above and further teaches incorporating a dopant with refractive index substantially different from the elastomer (Note this limitation is met in light of the 112 rejection above).
Regarding claim 7, Yang teaches the method set forth above and further teaches incorporating a dopant with varying concentration through a thickness of the elastomer (Note this limitation is met in light of the 112 rejection above).
Regarding claim 8, Yang teaches the method set forth above and further teaches wherein the elastomer is flexible to allowing the elastomer to conform to a smooth surface (Note that the elastomer necessarily has a degree of flexibility, regardless of how small, meeting this limitation).
Regarding claim 11, Yang teaches a method of film fabrication, the method comprising: 
	create a polymeric layer to minimize optical reflections between a substrate and the polymeric layer (See, e.g., the ultra-violet radiation absorbing layer and the overcoat layer described in claims 1 and 4 respectively); 
	incorporating an absorbing filler into the polymeric layer (See, e.g., the dopant described in claim 1); 
	depositing a polymeric layer onto a carrier or mold (See, e.g., the backing described in claim 1); and 
	processing the polymeric layer (See, e.g., step d of claim 1 and note this limitation is met in light of the 112 rejection above).
	Yang lacks an explicit disclosure of blending two or more polymers to create the polymeric layer, but does describe a polymeric matrix for this layer. 
	However, the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Polymers are extremely well-known materials in this field of endeavor and Yang lists a large number of possibilities, and the use thereof would have been predictable to one of ordinary skill in the art. Accordingly, it would have been obvious to a person having ordinary skill before the effective filing date of the claimed invention to blend two of the polymers Yang lists as examples to create the polymeric layer, for the purpose of optimizing the optical properties of said layer.
Regarding claim 13, Yang teaches the method set forth above and further teaches wherein the absorbing filler includes a colored dye or broadband absorption dopant (See, e.g., column 5 line 47 to column 6 line 14 which explain that a dye can be used as the dopant).
Regarding claim 14, Yang teaches the method set forth above and further teaches wherein the absorbing filler includes a dopant with refractive index substantially different from the polymeric layer (Note this limitation is met in light of the 112 rejection above).
Regarding claim 15, Yang teaches the method set forth above and further teaches wherein the dopant includes a nanoparticle or monomer (Note that given the wavelength ranges the dopant absorbs the particle size is necessarily in the nano range).

Allowable Subject Matter
Claims 4, 9, 10, 12, 16, and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for indicating allowable subject matter:
Regarding claim 4, the prior art, alone or in combination, fails to teach peeling, upon completion of the recording into the photosensitive material, the elastomer from the substrate. 
Regarding claim 9, the prior art, alone or in combination, fails to teach incorporating a conductor into the elastomer causing the elastomer to become electrically conductive.
Regarding claim 12, the prior art, alone or in combination, fails to teach removing the polymeric layer from the carrier or mold.
Regarding claim 16, the prior art, alone or in combination, fails to teach wherein the polymeric layer includes a varying concentration of at least one polymer through the thickness. 
Regarding claim 17, the prior art, alone or in combination, fails to teach processing the polymeric layer and substrate to minimize optical reflection from a subsequently applied second substrate on the exposed surface of the polymeric layer.  

Regarding claim 10, this claim depends on an allowable base claim and is therefore allowable for at least the reasons stated supra. 
 
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872